
	
		I
		112th CONGRESS
		2d Session
		H. R. 5206
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on window shade material
		  composed of woven fiberglass coated with ethyl vinyl acetate.
	
	
		1.Window shade material
			 composed of woven fiberglass coated with ethyl vinyl acetate
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Window shade material composed of woven fiberglass coated with
						ethyl vinyl acetate (provided for in subheading 7019.59.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
